Citation Nr: 9904698	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  93-27 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in the 60 percent evaluation 
currently assigned for service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from February 1957 to November 
1960.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 decision by the 
RO which denied an increased rating higher than the 30 
percent evaluation then assigned.  A personal hearing before 
the RO was conducted in October 1991.  

By rating action in October 1992, the RO assigned an 
increased rating to 60 percent for the service-connected 
bronchial asthma.  The Board remanded the appeal to the RO 
for additional development in December 1995.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran is currently incarcerated and is not 
available for an examination, either by VA or by appropriate 
personnel at the prison, nor is it possible to have a 
pulmonary function study performed at the prison.  

3.  The veteran's bronchial asthma is not more than severe 
under the criteria in effect prior to October 1996.

4.  The veteran does not require the daily use of systemic 
high dose corticosteroids or immuno-suppressive medications; 
he does not meet the requirements for a higher evaluation on 
the basis of pulmonary function tests as set forth under the 
revised criteria; and he does not have more than one 
asthmatic attack per week with episodes of respiratory 
failure.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the veteran's service-connected bronchial asthma have not 
been demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.97 (1998), including Diagnostic 
Code 6602 (as in effect prior to and from October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating action in April 1961, service connection was 
established for bronchial asthma, and a 10 percent evaluation 
was assigned, effective from November 22, 1960.  The grant of 
benefits was based on a diagnosis of bronchial asthma during 
service and confirmation of a mild restrictive defect when 
examined by VA in February 1961, shortly after discharge from 
service.  By rating action in August 1983, the veteran was 
granted an increased rating to 30 percent based on medical 
evidence of moderate restrictive and obstructive ventilatory 
defect on a VA examination in June 1983.  The 30 percent 
evaluation was in effect when the veteran filed a claim for 
an increased rating in July 1990.  

A VA chest x-ray study in November 1990 revealed bilateral 
upper lobe bullae with slightly increased markings compatible 
with fibrosis.  The radiologist indicated that there had been 
no change when compared to x-ray studies taken July 1, 1990.  

The veteran testified at a personal hearing at the RO in 
October 1991, that he takes Theophylline (300 milligrams) 
three times a day, uses an inhaler a couple of times a day, 
and had a pulmonary aid machine that he also used three times 
a day.  The veteran also testified that he lost 20 pounds the 
previous year, but indicated that his weight loss was due to 
spinal surgery, and that he was slowly regaining his weight 
back; he reported his current weight was 110 pounds.  The 
veteran described having asthma attacks about three times a 
week, lasting from about 5 to 15 minutes at most, and which 
were relieved with his medications.  The veteran testified 
that he had exertional dyspnea, and that it limited the 
distance he could walk to about 1-1/2 blocks at a time.  

Private medical records show treatment for psychiatric 
problems in July 1990.  

VA outpatient records show treatment for respiratory problems 
on 4 occasions from May to July 1991.  When initially seen, 
he complained that he was coughing, and that his sputum was 
thick and yellow.  This had been present for one month.  An 
antibiotic was prescribed.  By June, he was much better.  He 
was coughing less and his sputum was clear.  An examination 
revealed his lungs to be clear.  When seen in July, it was 
noted that he was coughing up thick but clear mucous.  He 
noted it was worse with hot, humid weather.  He indicated 
that he had had spinal surgery in June 1990 because of too 
much fluid in the spinal cord.  He noted losing 20 pounds in 
the last year.  He reported that his appetite was "OK".  
Some musical rales were heard in his chest.  

When examined by VA in January 1992, the veteran complained 
of dyspnea on exertion, wheezing and a productive cough.  On 
examination, the veteran was in no apparent distress.  He was 
5' 4" tall and weighed 120 pounds, which was reported to be 
his usual weight.  The veteran had normal respiratory 
excursion, and breath sounds were somewhat diminished, 
bilaterally.  Rales or wheezes were not audible.  The 
assessment was bronchial asthma, presently under treatment.  
The examiner noted that a pulmonary function studies were 
scheduled later that day.  

A VA pulmonary function report in January 1992 indicated that 
FEV1/FVC was 40 percent of predicted value.  The examiner 
concluded that and FVC, FEV1 and FEV1/FVC were reduced, and 
that the veteran had severe obstructive airway disease.  It 
is observed, however, that the test was not repeated 
following the administration of bronchodilators.

VA medical records from October 1990 to February 1994, showed 
treatment for various problems, including wheezing and a 
productive cough.

A Report of Contact, dated in June 1997, indicated that the 
veteran was convicted of a felony and confined to a state 
prison in October 1994, and that his minimum release date was 
in March 2004.  

In a letter to the veteran dated in July 1998, the RO 
requested that the veteran arrange to have all of his medical 
records pertaining to treatment for his asthma at the state 
correctional facility sent to VA for review in connection 
with his appeal.  An annual examination report dated in 
October 1997, and received in July 1998, indicated that the 
veteran was medically cleared without limitations for food 
service, regular housing, employment and activities.  On 
examination, the veteran weighed 121 pounds, and his lungs 
and chest were normal.  The radiologist indicated that a 
chest x-ray study, when compared to a prior study in October 
1994, showed no significant changes.  There were chronic 
bilateral interstitial infiltrates suggestive of 
bronchiectasis.  There was no consolidation, pleural 
effusion, pneumothorax or active tuberculosis.  The 
impression included chronic interstitial infiltrates.  The 
veteran's medications included AeroBid, Albuterol (both 
inhalers), Chlorpheniramine (4 mg.), Theophylline (300 mg.) 
and Phenobarbital.  

In a letter from received in October 1998, the veteran 
reported that he had several asthmatic attacks since being 
incarcerated, and that he was still using his inhalers daily.  
The veteran also claimed that he was losing weight 
drastically.  

In a statement (VA Form 646) dated in November 1998, the 
representative requested that the RO make another attempt to 
have the veteran examined, and specifically, to attempt to 
determine if a pulmonary function study might be performed at 
the prison where the veteran was incarcerated.  In November 
1998, the RO contacted the state correctional facility where 
the veteran was incarcerated and inquired as to whether an 
examination could be conducted.  A response from that 
facility the same month was to the effect that the veteran 
could not come to a VA facility nor would the prison perform 
the examination.  


Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

On October 7, 1996, new regulations promulgated by VA for 
rating service-connected respiratory disorders became 
effective.  In this case, the RO assigned the 60 percent 
disability rating in October 1992 under criteria for the 
evaluation of respiratory disorders in the VA Schedule for 
Rating Disabilities that were subsequently revised during the 
course of the appeal.  By rating action/Supplemental 
Statement of the Case in October 1997, the RO considered both 
the old and the revised criteria and determined that the 60 
percent rating was appropriate and that a higher rating was 
not warranted.  Thus, the RO considered the veteran's claim 
for an increased rating for his service-connected disability 
under the criteria for evaluating the degree of impairment 
resulting from a respiratory disorders prior to revisions 
implemented in October 1996 and under the revised criteria.  
Additionally, the veteran and his representative were 
provided both sets of criteria and were given an opportunity 
to respond.  Accordingly, the veteran will not be prejudiced 
by the Board's review of his claim on appeal because due 
process requirements have been met.  VAOPGCPREC 11-97 at 3-4; 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran's service-connected bronchial asthma is rated 
under Diagnostic Code 6602.  The rating criteria in effect 
prior to October 1996 provided for the following:  

6602  Asthma, bronchial:  
  Pronounced:  asthmatic attacks very frequently with severe
     dyspnea on slight exertion between attacks and with 
marked
     loss of weight or other evidence of severe impairment of 
health..............  100
  Severe:  frequent attacks of asthma (one or more attacks 
weekly), 
     marked dyspnea on exertion between attacks with only 
temporary
     relief by medication; more than light manual labor 
precluded..................   60
  Moderate:  asthmatic attacks rather frequent (separated by 
only 
     10-14 day intervals) with moderate dyspnea on exertion
     between attacks.........................................................................   30
  Mild:  paroxysms of asthmatic type breathing (high pitched 
     expiratory wheezing and dyspnea) occurring several times 
a 
     year with no clinical findings between 
attacks.....................................   10

The revised criteria for rating respiratory disorders, 
effective October 7, 1996 are as follows:  

6602  Asthma, bronchial:  
  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less 
     than 40 percent, or; more than one attack per week with 
     episodes of respiratory failure, or; requires daily use 
of 
     systemic (oral or parenteral) high dose corticosteroids 
or 
     immuno-suppressive 
medications..................................................  100
  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
     to 55 percent, or; at least monthly visits to a 
physician 
     for required care of exacerbations, or; intermittent (at 
     least three per year) courses of systemic (oral or 
     parenteral) 
corticosteroids............................................................   60
  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
     to 70 percent, or; daily inhalational or oral 
     bronchodilator therapy, or; inhalational anti-
inflammatory 
     
medication.............................................................
.....................   30
   FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 
     to 80 percent, or; intermittent inhalational or oral 
     bronchodilator 
therapy.................................................................   10

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and therefore is 
made on a case-by-case basis.  VAOPGCPREC 11-97.  

Therefore, the Board must evaluate the veteran's claim for an 
increased rating under both the pre-October 7, 1996, criteria 
under VA's Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the veteran, if indeed either one is more 
favorable than the other.  

Under the criteria for rating bronchial asthma prior to the 
revisions made to this criteria in October 1996, a 60 percent 
rating was provided when the veteran experienced severe, 
frequent attacks of asthma (one or more attacks weekly), with 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, and  more than light manual 
labor was precluded.  A 100 percent evaluation required 
pronounced asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  

In the instant case, the evidentiary record indicates that 
the veteran's symptomatology is not reflected of pronounced 
asthmatic attacks, nor is there any evidence of marked weight 
loss or other evidence of severe impairment of health 
attributable to the service connected disability.  The most 
recent VA examination in January 1992, showed that the 
veteran was in no apparent distress and was maintaining his 
usual weight of 120 pounds.  Although the veteran reported 
dyspnea on exertion, wheezing and a productive cough, there 
was no evidence of rales or wheezes on examination at that 
time.  The Board also notes that the veteran reported 
recently that he had experienced several asthmatic attacks 
since his incarceration in 1994, and that he used his 
inhalers daily.  The veteran's description of having had only 
several attacks while incarcerated since October 1994, and 
the absence of any clinical records showing marked weight 
loss or other evidence of severe impairment of health 
suggests that his symptoms are not indicative of pronounced 
impairment.  It is also noteworthy that a medical evaluation 
at the prison in July 1998 revealed that the veteran was 
approved to work in food service, and that he was medically 
cleared without limitations for employment and activities.

In view of the foregoing evidence, the Board finds that a 
rating in excess of 60 percent rating is not appropriate 
under the old rating criteria, and that the impairment is not 
shown to more nearly approximate the criteria for a 100 
percent rating.  38 C.F.R. § 4.97, DC 6602 (1996).  

Under the revised criteria, the 60 percent rating is also the 
appropriate rating based on the medical reports of record.  A 
60 percent evaluation under the revised criteria for DC 6602 
contemplates a FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The next higher 
schedular rating of 100 percent requires FEV-1 less than 40-
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  

The evidence of record indicates that the veteran is 
incarcerated and that a current examination, to include 
pulmonary function studies, can not be undertaken.  The Board 
points out that the RO attempted, unsuccessfully, to have the 
veteran evaluated on at least two occasions.  The most recent 
pulmonary function test was performed in 1992, more than 
seven years ago.  The findings at that time do not indicate a 
disability analogous to the criteria for a 100 percent 
rating.  Importantly, the pulmonary function test did not 
give values after the administration of bronchodilators.  
Moreover, the medical evidence does not demonstrate that the 
veteran has more than one attack per week with episodes of 
respiratory failure, or that he requires daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.  Again, it is noteworthy that an examination in 
prison in July 1998 revealed that the veteran had no 
limitations on activities or employment.  Accordingly, the 
Board finds that an increased rating in excess of 60 percent 
for bronchial asthma under the revised rating criteria are 
not met.  



ORDER

An increased evaluation for the veteran's service-connected 
bronchial asthma is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

